DETAILED ACTION
	Claims 1-2, 6-11 and 17 were rejected in Office Action mailed 5/02/2022.
	Applicant filed a response 08/01/2022 and amended claims 1, 6, and 17.
	Claims 1-14 and 16-18 are pending. 
	Claims 3-5, 12-14, 16, and 18 are withdrawn. 
	Claims 1-2, 6-11, and 17 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	

Regarding claim 7, it is not clear if “85 % DS“ is based on weight percent relative to the weight of the matrix phase, is based on weight percent relative to the total weight of the fructose in solid form containing a matrix and a plurality of carbohydrate crystals within said matrix, etc. When the Examiner looks to the specification for guidance, the specification discloses the dry substance content (“DS”) is measured according to formula: DS (%) = 100% - MC (%), wherein “MC” is the moisture content (in wt%) calculated as (A1-A2)/A1×100 where A1 was the weight of the sample before drying in the oven and A2 was the weight of the resulted dried sample. The Examiner interprets “wherein the matrix phase is in an amount of at least 85 % DS“ to be wherein the fructose in solid form containing a matrix and a plurality of carbohydrate crystals within said matrix has a dry substance (DS) of at least 85 wt% relative to the total weight of the fructose in solid form containing a matrix and a plurality of carbohydrate crystals within said matrix. This interpretation is speculative. Clarification is requested.

Claim 8 recites the limitation "the dispersed phase" in line 6.  There is insufficient antecedent basis for this limitation in the claim because there is no previous recitation of a dispersed phase.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schollmeier (US 4,517,021, as provided in IDS filed 01/28/2021; hereinafter Schollmeier) in view of Butler et al. (WO 2015/028784 A1; hereinafter Butler), in view of evidence by Ludwig: amorphous matrix (hereinafter Ludwig), ISM: Mesh and Micron sizes (hereinafter ISM), and Collins, Definition of ‘powder’ (hereinafter Collins).
Regarding claims 1-2, 6, and 17, Schollmeier teaches a free-flowing, granular, semi-crystalline, solid fructose product (Schollmeier, abstract; col. 11, lines 12-13; claim 9), which semicrystalline materials display crystalline regions within an amorphous matrix as evidenced by Ludwig (i.e., plurality of carbohydrate crystals within a matrix); 
wherein the product comprises less than about 2 weight percent water, amorphous fructose (i.e., the matrix containing amorphous fructose and water), crystalline fructose, glucose, and polysaccharides (i.e., carbohydrate crystals comprise fructose and optionally one or more other carbohydrates) (Schollmeier, abstract; col. 11, lines 12-20; col. 7, lines 25-44; claim 9);
wherein the solid fructose product comprises polysaccharides, wherein the polysaccharides, which have relatively low hygroscopicities (i.e., dry), as present predominantly on the surface of the granules (i.e., the solid fructose is coated with a dry coating that is different from fructose or does not consist of fructose) (Schollmeier, col. 7, line 61 – col. 8, line 7).
Regarding claim 1, given Schollmeier teaches wherein the product comprises less than about 2 weight percent water (emphasis added), it would have been obvious to one of ordinary skill in the art that Schollmeier includes 2 weight percent water and values slightly above 2 weight percent water (i.e., the range of amount of water of Schollmeier overlaps with the presently claimed amount), and thereby arrive at the claimed invention.
As set forth in MPEP 2144.05, in the case where the claimed amount of water range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
	
Alternatively, the water which is less than about 2 weight percent is substantially close to that of the instant claims that one of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious, and to have same properties. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.

Regarding claims 1-2, 6, and 17, Schollmeier does not explicitly disclose wherein the fructose in solid form is coated with a powder coating, and wherein the dry powder coating is selected from sweeteners, starches, polyols, dextrins, and maltodextrins and mixtures thereof, as presently claimed.
With respect to the difference, Butler teaches a free-flowing, edible composition, comprising first and second edible materials, wherein the first and second edible materials are combined in dry particulate form (i.e., dry powder) (Butler, abstract), wherein the first edible material may be fructose (Butler, page 19, paragraph 6), 
and wherein the second edible material (i.e., dry powder coating) may be a natural or synthetic flavouring, colorant and/or preservative, such as sweeteners, monosaccharides such as glucose, disaccharides such as sucrose (e.g. refined sugar), and oligosaccharides such as maltodextrin, and wherein the second edible material may be a mixture of any two or more of these flavouring/colorant/preservative materials (Butler, page 20, paragraph 3) (i.e., different from fructose or does not consist of fructose; sweeteners and/or maltodextrins);
wherein a discontinuous coating, having a rough surface morphology, composed of discrete particles of the second edible material (i.e., dry powder coating) is formed over the surfaces of particles of the first edible material (i.e., fructose) (Butler, page 8, paragraph 3). 
As Butler expressly teaches, such a rough surface is beneficial because it increases the available surface area of second edible material, which aids dissolution thereof (Butler, page 8, paragraph 4). Additionally, Butler expressly teaches wherein the first and second edible materials have first and second function-release profiles respectively (Butler, abstract), wherein the term “function-release profile” as used in relation to an edible material refers to the temporal profile of a particular inherent character/property/function of the material, and one of the functions that an edible material may possess may include a particular taste (Butler, page 3, paragraphs 2 and 5).
Butler is analogous art, as Butler is drawn to a free-flowing, edible composition, comprising first and second edible materials, wherein the first and second edible materials are combined in dry particulate form (i.e., dry powder form) (Butler, abstract), wherein the first edible material may be fructose (Butler, page 19, paragraph 6), wherein the first edible material comprises an amorphous matrix (Butler, page 5, paragraph 5), and wherein the second edible material (i.e., dry powder coating) may be a natural or synthetic flavouring, colorant and/or preservative, such as sweeteners and maltodextrin (Butler, page 20, paragraph 3).
In light of the motivation of using a discontinuous coating with a second function-release profile taught in Butler, it therefore would have been obvious to one of ordinary skill in the art to incorporate the second edible material such as sweeteners and/or maltodextrin of Butler in on the surface of the granules of the solid fructose product of Schollmeier, in order to achieve a desired character/property/function and dissolution rate of the coating, and thereby arrive at the claimed invention.
It is noted that the claim 1 limitation “optionally one or more other carbohydrate(s)”, as presently claimed, is optional and therefore not required.

	
Regarding claim 7, Schollmeier further teaches wherein the product (i.e., semi-crystalline, solid fructose product) contains less than about 2 weight percent water (Schollmeier, col. 11, lines 12-17; col. 7, lines 25-30; claim 9) (i.e., at least about 98% DS (dry substance content)).  

Regarding claim 8, Schollmeier further teaches wherein the product comprises less than about 2 weight percent water, such as about 0.7 weight percent water (i.e., water in an amount of at 0.2 wt% relative to the total mass of the fructose), less than about 35 weight percent amorphous fructose, such as about 14 weight percent amorphous fructose (i.e., amorphous fructose in an amount of at least 0.1 wt% relative to the total mass of the fructose), and greater than about 60 weight percent crystalline fructose, such as about 75 weight percent crystalline fructose, about 2 to 8 weight percent glucose, such as about 5 weight percent glucose, and about 2 to 8 weight percent polysaccharides, such as about 5 weight percent polysaccharides (i.e., dispersed phase is present in an amount of at least 20 wt% relative to the total mass of the fructose) (Schollmeier, col. 11, lines 12-20; col. 7, lines 25-30; claim 9).
It is noted that “wherein the amorphous fructose is present in an amount of at least 0.1 wt%”, “ wherein the water is present within the matrix phase in an amount of at least 0.2 wt%” and “wherein the dispersed phase is present in an amount of at least 20 wt%“ are an optional embodiments of each other (i.e., “wherein the amorphous fructose is present in an amount of at least 0.1 wt% relative to the total mass of the fructose; and/or wherein the water is present within the matrix phase in an amount of at least 0.2 wt% relative to the total mass of the fructose; and/or wherein the dispersed phase is present in an amount of at least 20 wt% relative to the total mass of the fructose” (emphasis added)).

Regarding claim 9, Schollmeier further teaches wherein the product is granular (Schollmeier, col. 11, lines 12-13; claim 9) and has a size distribution such that at least 85 weight percent is retained on a U.S. Standard 60 mesh screen (i.e., the D50 would be larger than 60 mesh) (Schollmeier, col. 7, lines 57-60), such as wherein the dried semi-crystalline product is fed to a 60-mesh screen and the undersized particles, which passed through the 60-mesh screen, were recycled, wherein the desired-sized particles are retained on the 60-mesh screen (Schollmeier, col. 10, line 66 – col. 11, line 8), which 60 mesh is equivalent to 250 microns as evidenced by ISM (i.e., the product particles are retained on 60-mesh, and thus are larger than 250 µm; D50 of at least 10 µm), and which powder consists of many tiny particles of a solid substance as evidenced by Collins (i.e., the granular product is in the form of particles, and thus a powder).

Regarding claim 10, Butler further teaches wherein the mean particle size (i.e., D50) of the plurality of particles of second edible material (i.e., dry powder coating) may be less, optionally up to 50% less, than the mean particle size of the first edible material (i.e., the fructose in the form of a powder) (Butler, page 19, paragraph 3).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
	

Regarding claim 11, Schollmeier teaches a free-flowing, granular, semi-crystalline, solid fructose product (Schollmeier, abstract; col. 11, lines 12-13; claim 9), which semicrystalline materials display crystalline regions within an amorphous matrix as evidenced by Ludwig (i.e., plurality of carbohydrate crystals within a matrix); 
wherein the product comprises water, amorphous fructose (i.e., the matrix containing amorphous fructose and water), crystalline fructose, glucose, and polysaccharides (i.e., optionally one or more other carbohydrates) (Schollmeier, col. 11, lines 12-20; col. 7, lines 25-44; claim 9). 
Schollmeier further teaches a process for preparing free-flowing, granular, semi-crystalline, solid fructose, comprising combining together an aqueous fructose syrup comprising about 60 to 93 weight percent saccharides (i.e., at least 60 to 93% DS syrup) and a solid crystallization initiator (Schollmeier, claim 9), wherein ground particles, undersized particles, and a portion of the particles retained on the 60-mesh screen of the dried, semi-crystalline product serve as the crystallization initiator (Schollmeier, col. 11, lines 2-5) (i.e., powder containing particles comprising a carbohydrate material).
Given that Schollmeier teaches the free-flowing, granular, semi-crystalline, solid fructose product and process for preparing free-flowing, granular, semi-crystalline, solid fructose that is substantially identical to the fructose in solid form containing a matrix and a plurality of carbohydrate crystals within said matrix in the present invention, as set forth above, it is clear that the free-flowing, granular, semi-crystalline, solid fructose product of Schollmeier would inherently have one or more of a solubility of at least 700 g/l, a CIELAB L* value of at least 85 a flowability between 20 and 45 degrees, and a hydrophilicity between 15 % and 50 %, as presently claimed.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Response to Amendment
In response to amendments in the specification and claims 1, 6, and 17, the previous specification objections and claim objections are withdrawn from the record. However, the amendments do not overcome the 35 U.S.C. 112(b) rejections are the record. Additionally, the amendments necessitate new sets of 35 U.S.C. 112(b) rejections, as set forth above.  
In response to the amendments in claim 1, it is agreed that the previous 35 U.S.C. 102(a)(1) rejections of Schollmeier (US 4,517,021, as provided in IDS filed 01/28/2021; hereinafter Schollmeier) would not meet the present claims. Therefore, the previous 35 U.S.C. 102(a)(1) rejections of Schollmeier, and 35 U.S.C. 103 rejections of Schollmeier, as applied to claims 1 and 2 above, further in view of Butler et al. (WO 2015/028784 A1; hereinafter Butler), are withdrawn from the record. However, the amendments necessitate new sets of 35 U.S.C. rejections over Schollmeier in view of Butler, taken in view of evidence by Ludwig: amorphous matrix (hereinafter Ludwig), ISM: Mesh and Micron sizes (hereinafter ISM), and Collins, Definition of ‘powder’ (hereinafter Collins), as set forth above. 

Applicant primarily argues:
“The Office Action acknowledges that "the limitation 'optionally wherein the fructose in solid form is coated with a dry powder coating,' as presently claimed, is optional and therefore not required. Applicant asserts that in view of the amendment to the claim, the limitation is no longer optional. This feature is not present in the teachings of Schollmeier.”
Remarks, p. 8
The examiner respectfully traverses as follows: 

One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant primarily argues that Schollmeier does not expressly teach the claimed dry powder coating. This argument merely agrees with the basis for the rejection under 35 U.S.C. 103, which admits that Schollmeier does not disclose the entire claimed invention. Rather, Butler is relied upon to teach claimed elements missing from  Schollmeier, as set forth above. See pages 4-7 of the Office Action above.

Applicant further argues:
“Further, claim 1 has been amended to require "wherein the matrix comprises amorphous fructose and from at least 2 wt. % to 20 wt. % water." Schollmeier fails to teach or suggest each and every element of claim 1 as amended. In particular, Schollmeier discloses that the water content of the solid fructose therein "has a moisture level of less than about 2 weight percent water, and preferably less than about 2 percent water. Most preferably, the product has less than about 0.7 weight percent water. Low moisture levels are desired to prevent problems with applications. The fructose product is hygroscopic and is generally sealed in vapor-barrier containers, especially when the relative humidity of the ambient air is high." See Schollmeier, col. 7, lines 25-34. The teachings of Schollmeier are in direct contrast to the requirements of amended claim 1..”
Remarks, p. 8
The examiner respectfully traverses as follows: 
As acknowledged by applicant, the fact remains that Schollmeier teaches explicitly teaches wherein the product (i.e., semi-crystalline, solid fructose product) contains less than about 2 weight percent water (Schollmeier, Abstract; col. 7, lines 25-30; claim 9).  
In light of the term “about” disclosed in Schollmeier, it is clear that Schollmeier includes values that are slightly above that disclosed, i.e., slightly above 2 weight percent.  Therefore, one of ordinary skills in the art would understand that an amount that is less than about 2 weight percent, in other words “less than ‘any amount close to’ 2 weight percent”, would include “2wt%”, as presently claimed, and would reasonably be expected to be considered as low moisture level as taught by Schollmeier (Schollmeier, Abstract; col. 7, lines 25-30; claim 9).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.S./Examiner, Art Unit 1732                                                                                                                                                                                                        /STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        11/9/22